Title: May 1799 [1799]
From: Washington, George
To: 




1. Morning Cloudy & very heavy. Wind Easterly & Mer. at 50. After dark a heavy squall of Wind & Rain from the No. Wt. Mer. 52 at Night.
 


2. Clear & calm in the Morning. Mer. at 52. Brisk So. westerly wind afterwards—still clear. Mer. 58 at Night.
 


3d. Wind fresh from No. Et. & very Cloudy. Mer. at 50 in the morning. About 9 Oclock it began to rain & contd. to do so until near 2 Oclk. when it ceased & became a clear afternoon. Mer. 43 at night.
 


4. Morning clear & pleasant, but cool. Mer. at 40. Wind, what there was of it—North westerly. Mer. 46 at night. Messrs. Wm. & Washington and a Mr. Jeffries dined here & returned.



   
   messrs. wm. & washington: GW probably meant William and George Washington Craik.



 


5th. Morning calm & pleasant. Mer. 46. Wind afterwards at No. Wt. but not hard or cold. At night Mer. 54.
 


6. Morning clear, Wind brisk from the Southward. Mer. at 50. At Night it lowered. Mer. 62. Mr. & Mrs. Lewis set out on their journey.


   
   Nelly and Lawrence Lewis left Mount Vernon on a prolonged round of visits to the homes of various members of Lawrence’s family. They were away from Mount Vernon most of the time until late October or early November (Eleanor Parke Custis Lewis to Elizabeth Bordley, 14 Nov. 1799, ViMtvL).



 


7. Morning clear—wind still Southerly & Mer. at 56. About 9 Oclk. it shifted to No. Wt. & blew hard—but did not turn suddenly cold. Mer. 59 at Night.
 


8. Clear, but cool—wind still at No. Wt. and Mer. at 46. Calm in the Evening and Mer. at 54.
 


9. No clouds, but smokey; Wind (tho’ not much of it) at No. Wt. Mer. at 56 and at Night 60. Genl. Lee Messrs. Rd. B. Lee & Wm. Ludwell Lee—Mr. Fitzhugh Mr. Page Mr. T. Turner dined here & returned in the Evening.


   
   Mr. Page is probably William Byrd Page (1772–1818), brother-in-law of Henry and Richard Bland Lee. Page, eldest son of Mann and Mary Mason Seldon Page (1754–1787) of Fairfield, Clarke County, was married c.1793 to Anne Lee, daughter of Henry Lee of Leesylvania.



   
   Mr. Turner is probably Capt. Thomas Turner (1772-1839), “highly spoken of as a horse Officer, and a very respectable character,” who wished a calvary commission in the provisional army (GW to James McHenry, 23 April 1799, WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 37:192; GW to James McHenry, 6 June 1799, DLC:GW; Bushrod Washington to GW, 10 April 1799, ViMtvL).



 


10th. Morning lowering & Mer. at 60. Clear afterwards with a brisk Wind from So. Wt. which in the Evening veered to No. Mer. 72 at Night. Mr. Thos. Digges & Mr. Jas. Welch dined here & retd.


   
   The due date for Welch’s first payment on the Kanawha lands (31 Dec. 1798) had gone by without GW receiving any word from Welch. GW wrote several times requesting the money due him. He not only needed the money, but as he finally wrote Welch on 7 April 1799, “I have heard too much of your character lately, not to expect tale after tale, and relation after relation, of your numerous disappointments, by way of excuses for the noncompliance of your agreement with me . . . however you may have succeeded in imposing

upon and deceiving others, you shall not practice the like game with me, with impunity” (DLC:GW). Welch protested his good intentions and promised to come to Mount Vernon in May. Welch was still unable at this time to come up with the money, and although GW gave him a further extension until November, he never received a penny from Welch for the lands. After GW’s death, his executors seem to have canceled the contract and permitted Welch to keep his Elk River lands (PRUSSINGEugene E. Prussing. The Estate of George Washington, Deceased. Boston, 1927., 120–21, 472–75). See entries for 24 Nov. and 18 Dec. 1797 and 10 Oct. 1798.



 


11. Morning clear—wind at No. Wt. & Mer. at 60—at Night 56. Doctr. Stuart came to dinner & a Mr. Small afterwards. Both stayed all Night.

	
   
   mr. small: GW is somewhat confused on the man’s name (see entry for 12 May 1799). He probably means Peyton Short (1761–1825), son of William and Elizabeth Skipwith Short of Spring Garden, Surry County, and brother of William Short, former chargé d’affaires to France and minister to The Hague and to Spain. Peyton Short, who attended the College of William and Mary where he was a member of the Phi Beta Kappa Society, moved to Kentucky in 1790 and from 1792 to 1796 represented Fayette County in the Kentucky Senate. GW carried on a correspondence with Short for a year regarding his Kentucky lands on Rough Creek. GW was concerned about the status of his taxes on the land, and was also interested in buying some adjoining property that might be for sale. GW wrote Short on 31 July 1799 that he would avail himself of Short’s “obliging offer (when last in Virginia) to serve me in Kentucky, by requesting the favour of you to have the Deed, herewith sent admitted to Record in the County of Kentucky” (WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 37:321; GW to Short, 16 July 1798, and Short to GW, 22 July 1798, DLC:GW; Short to GW, 1 Nov. 1798, NbO; TYLER [3]Lyon G. Tyler. “William Short.” William and Mary Quarterly, 1st ser., 4 (1895–96): 261–63., 261–62; TYLER [1]Lyon G. Tyler. “Original Records of the Phi Beta Kappa Society.” William and Mary Quarterly, 1st ser., 4 (1895–96): 213–59., 237–39).



 


12. Morning clear & cool. Mer. at 48 and wind at No. W. Doctr. Stuart went away after Breakfast & Mr. Short after dinner. Mr. White came to dinner.
 


13. Clear & calm all day. Mer. at 47 in the Morning and 60 at Night. Mr. White went away before breakfast.
 


14. Morning clear & very smoaky. Mer. at 52 and but little wind—that Southerly. Mery. 62 at Night. Majr. Wm. Harrison came here to dinner.

	
   
   William B. Harrison, of Loudoun County, owned land adjoining Mount Vernon. GW, who believed Harrison’s tenants were stealing timber and livestock from Mount Vernon, wished to lease or buy Harrison’s land to rid himself of those particular neighbors. On 10 April 1799 GW wrote to Harrison: “if you will come & take a bed at my house, I have a Clerk (living with me) who Surveys very well & shall do it for you without cost, the next day” (DLC:GW).



 



15. Clear & warm. Mer. at 60, and Wind brisk from the Southward especially towards Night when it lowered. Mr. Thomson Mason came here to breakfast and attended Majr. Harrison & me on the Survey of the latters land & both dined here, as did a Mr. Season. Mer. 72 at Night.


   
   Thomson Mason owned land adjoining Harrison’s, which lay near GW’s mill on Dogue Run.



   
   mr. season: John Searson (b. 1750), of Ireland, New York City, and Philadelphia, sometime merchant, teacher, and poet, wrote GW on 18 April 1799 of his intention “of waiting on your Excellency, so as to Obtain an Adequate Idea of mount Vernon” (DLC:GW). Searson, “wishing to compose a poem on that beautiful seat,” planned the visit “to enable me to make an exact poetical description of it” (SEARSONJohn Searson. Mount Vernon, a Poem: Being the seat of his excellency George Washington, in the State of Virginia; Lieutenant-general and commander in chief of the land forces of the United States of America. Philadelphia, [1800?]., iv, v). The book of poems he published later in 1799 included several inspired by this visit. In the title poem, “Mount Vernon, a Poem,” a 372–line paean to nature, Searson described some aspects of his visit: he was “invited to dine,” after which he visited the gardens, the greenhouse, and the fish landings, and took a view from the cupola (SEARSONJohn Searson. Mount Vernon, a Poem: Being the seat of his excellency George Washington, in the State of Virginia; Lieutenant-general and commander in chief of the land forces of the United States of America. Philadelphia, [1800?]., 10, 22).



 


16. Mer. at 65 in the morning. Wind fresh from the Southward, but variable—great appearances of Rain & some sprinkles. Went up to Alexandria to the Purse Race, & returned in the Evening. Mr. Law & Doctr. Thornton here. Mer. at 70 at N.


   
   purse race: At 3:00 P.M. there was to be run “a Purse of Fifty-five pounds, the best two in three, 4 mile heats, free for any horse, mare or gelding” (Columbian Mirror [Alexandria], 11 May 1799).



 


17th. Morning a little clouded but calm. Mer. 66 in the morning & 60 at Night. Great appearances of Rain all the latter part of the day (and distant thunder) at Night.
 


18. Some rain fell last night & two or three hours of Slow rain this forenoon. Wind abt. North—clear afternoon. Mer. at 56 in the Morning & 55 at Night. A Mr. Boies & Lady from Boston dined here & returned to Alexa.
 


19. Morning clear & calm. Mer. 50—but little wind afterwards and that So. Easterly. Mer. 60 at Night. Mrs. Peak Miss Eaglin & a Mr. Brent dined here and went away afterwards—as did Mr. Law & Doct. Thornton.
 


20. Morning clear & wind abt. So. Et. Mer. at 56 in the Morning & 58 at N. A Mr. Hancock from Boston & a Mr. Smith from Portsmouth dined here.


   
   Mr. Hancock from Boston was likely John Hancock (1774-1859), son of Ebenezer and  Elizabeth Lowell Hancock, and nephew of the former Massachusetts governor John Hancock. Hancock had attended Boston’s South Grammar School (later the Public Latin School) as a young boy in 1780, but spent much of his adult life as a merchant, and was for a time a partner in a firm with his brother Thomas. Hancock currently had a mercantile business at "No. 8, Merchant’s-Row" in Boston (Columbian Centinel [Boston], 15 May 1799). Immediately following his visit to Mount Vernon, Hancock described GW and his estate in a letter to a "J. Nicholson" of 22 May, dated at Baltimore. Hancock wrote in part: "I have just returned from Mount Vernon, where I have been to pay my best respects to Genl Washington, he treated me in a very polite manner;  I had the honor of dining with him—his Lady is a charming agreeable Woman & my time pass’d away in a very pleasant manner—You would be delighted with his Seat, & his farm is in the highest state of Cultivation—he owns upwards of 500 Slaves & they all are as happy as Lords. My friend Colo. [Tobias] Lear supposes him to be worth a Million of Dollars—You would be surprized to find what an uniform Life he leads, every thing he does is by method & System—he rises at day break, breakfasts at 7 oClo. dines at 3 oClo. retires to bed at 10—he keeps a journal where he records every thing that transpires from day to day, & it is impossible that any Action of his life, can give him the least remorse—he is a model of the highest perfection—let us try to imitate him & each of his Virtues will be a gem of the brightest luster to our Character" (in private hands).


 
 



21. Morning cloudy with appearances of Rain. Mer. at 52 & wind at South. Clear afternoon & Mer. 63 at Night. Mr. Fitzhugh & two daughters—Mr. Mrs. & Miss Turner Messrs. W. & Washington Craik & Mr. Jno. Herbert dined here. The last & Mr. Turners family stayed the night.
 


22d. Morning a little cloudy. Wind at South & Mer. at 58–78 at Night. Mr. Mrs. & Miss Turner and Mr. Herbert went away after breakfast.
 


23. Morning a little lowering. Mer. at 70 & wind at So. Very warm all day—about Noon a moderate shower. Mr. Thos. Adams, third son to the President & Mr. Joshua Johnson, Lady & son came to dinr.


   
   Thomas Boylston Adams (1772–1832) was the third son of Pres. John Adams. Joshua Johnson (b. 1742), a brother of Gov. Thomas Johnson of Maryland, served as an American agent in France during the American Revolution and was later appointed by GW as the first American consul at London. Joshua and his wife, Catherine Nuth Johnson, had one son, Thomas Baker Johnson. The families were related by the marriage of a daughter, Louisa Catherine Johnson (1775–1852), to John Quincy Adams, eldest son of President Adams.



 


24. A good deal of Rain fell last Night; day warm, & Wind Southerly. Mer. 78 abt. Noon & 70 at Night. Rain in the afternoon by Showers. Colo. Ball came to breakfast, and went away after dinner. Mr. T: Peter & Mrs. Peter & young Powell came to dinner.

	
   
   Young Powell may be William H. Powell (d. 1802), who asked GW for a recommendation for an officer’s commission in the provisional army (GW to James McHenry, 30 June 1799, DLC:GW).



 


25. Morning clear, wind Southerly & Mer. at 67. In the afternoon a light Shower & Mer. at 68. All the company except Mr. & Mrs. Peter went away after breakfast.
 


26. Clear with the Wind at No. Wt. but not cold. Mer. at 64 in the Morng. and 66 at Night. Mr. & Mrs. Peter went away after breakfast. Mr. & Mrs. Nichols came to dinner & Majr. Geo. Lewis & Doctr. Welford came in the afternoon.
 


27. Morning perfectly clear. Wind rather fresh at No. Et. but died away. Mer. at 59 in the morning & 66 at night. Captn. Presley Thornton & Lady came to dinner—as did Mr. Lear.



   
   Elizabeth Thornton, daughter of Francis and Sarah Fitzhugh Thornton of Society Hill, King George County, married her cousin Presley (Presly) Thornton of Northumberland County about 1783 (WMQThe William and Mary Quarterly: A Magazine of Early American History. Williamsburg, Va., 1st ser., 5 [1896–97], 58).



 


28. Morning Calm & Mer. at 60—at night 68—clear thro’ the day. All the strangers went away after breakfast.
 


29. Morning perfectly clear—wind brisk from the Southward & contd. so all day. Mer. 60 in the Morning & 72 at Night.
 


30. Morning clear—Wind Southerly and Mer. at 64. Great appearances of Rain all the forenoon & a fine shower (of an hour) in the afternoon. Mer. 64 at Night.
 


31. More rain last night. Morning clear—wind at No. Wt. & Mer. at 60—blowing hard all day. Went up to the Fedl. City—dined & lodged with Mr. Peter.
